Citation Nr: 1545277	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  14-13 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968. 

This matter is before the Board of Veteran's Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes the RO denied service connection for hypertension in October 2011 and included this issue in the February 2014 statement of the case. However, the Veteran filed a substantive appeal which was limited to the issues addressed herein.  As he did not perfect an appeal as to his claim for hypertension, that matter is not before the Board.
 
The Board has reviewed the electronic records maintained in both Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This issue of service connection for tinnitus is decided herein, whereas the issue of service connection for a bilateral hearing loss disability is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDING OF FACT

The competent and credible evidence of record is at least in equipoise that the Veteran's tinnitus is causally related to an in-service event, injury or disease.






CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). However, in light of the fully favorable decision as to the issue of service connection for tinnitus, no further discussion of compliance with VA's duty to notify and assist is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 

 II. Service Connection

Service connection for a recognized chronic disease can be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. Continuity of symptomatology requires that the chronic disease have manifested in-service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

The Board finds, based on the lay and medical evidence of record, that the Veteran's tinnitus is at least in equipoise that it is causally related to his service. The Veteran has consistently stated he has tinnitus, which he is competent to report, and satisfies the first element of service connection. Jandreau, 492 F.3d at 1377; Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

The Veteran has consistently stated that his tinnitus began in-service due to noise exposure. He has reported experiencing ringing in his ears since service. The Veteran indicated in-service he was subjected to noise from heavy trucks, and continued rifle use. The Veteran's DD 214 confirms his military occupational specialty as a heavy vehicle operator and rifle expert. As such the Board concedes hazardous noise exposure. Therefore, the second element of service connection is met.

Next, turning to the third element, service connection for chronic diseases can be established based on continuity of symptomatology. Walker, 708 F.3d 1331; 38 C.F.R. § 3.303(b). While not specifically enumerated as a chronic disease, tinnitus has been held to be an "organic disease of the nervous system," and can thus be service connected based on continuity of symptomatology. Fountain v. McDonald, 27 Vet. App. 258, 264-66 (2015).

After review of the lay and medical evidence of record, there is both unfavorable and favorable evidence concerning continuity of symptomatology. The August 2011 VA opinion indicated the Veteran's tinnitus is at least as likely as not a symptom associated with his hearing loss. The opinion is based on accurate facts and a review of the claims file, and therefore is entitled to probative weight. A September 2007 VA audiology consultation, the earliest available treatment records, states the Veteran has had bilateral tinnitus and decreased hearing for the last several years. 

However, the Veteran indicated during the August 2011 VA examination that his tinnitus had its onset in-service in 1967. The Veteran has consistently stated that while in service he test fired M 60 and M 14 machine guns without hearing protection, and was exposed to loud noises as a heavy vehicle operator. The Veteran reports ringing in his ears since Vietnam. The Veteran's statements have consistently described the onset of tinnitus to be during service and continuous since returning from Vietnam. This combination of manifestations is sufficient to identify the disease entity, and that it has been continuous since, both of which the Veteran is competent to report. Jandreau, 492 F.3d at 1377; Charles, 16 Vet. App. at 374.

Therefore, upon consideration of the foregoing, the Board finds that the evidence concerning whether the Veteran's tinnitus has been continuous since service is in relative equipoise. There is no evidence in the record to suggest that the Veteran's account that tinnitus manifested in and has been continuous since service is not credible, satisfying the third element of service connection based on continuity of symptomology. Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection based on continuity of symptomatology for tinnitus is warranted. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.102, 3.303(b).
 

 ORDER

Service connection for tinnitus is granted. 


REMAND

If VA provides an examination that examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The August 2011 VA examination was inadequate as the examiner improperly relied on the absence of an in-service hearing disability. The examiner should note that the absence of a hearing disability during service is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). The examiner cited the Veteran's service treatment records including the June 1966 enlistment examination report and September 1968 separation examination showing normal hearing without threshold changes. However, the examiner did not explain why it was significant that threshold shifts were not shown in service.  

Second, the examiner did not take into account the Veteran's lay statements regarding his exposure to noise in-service and his ongoing symptoms since returning from Vietnam. The Veteran has stated his symptoms began in 1967 and have persisted since service. The Veteran alleges that his hearing loss disability is due to exposure to in-service noise trauma. The Veteran's DD 214 reflects that he was a heavy vehicle and expert rifle operator. As a result noise exposure is conceded. 

Third, a private opinion the result of a September 2010 hearing evaluation has since been made part of the claims file. The opinion raises the issue as to whether early noise exposure causes acceleration of age-related hearing loss. The opinion cites a study which suggested changes initiated by early noise exposure render the inner ears of animals significantly more vulnerable to age related hearing loss. Further, the opinion stated it is at least as likely as not that the Veteran's noise exposure in the military exacerbated his current hearing loss, however, the clinician noted that she was unsure how much noise exposure he experienced in the military. Therefore, a remand is required for a supplemental opinion.     

Accordingly, the case is REMANDED for the following action:

1. Refer the case to the VA audiologist who provided the August 2011 examination report for a supplemental opinion. If the same examiner is not available, the claims folder should be forwarded to another clinician.  If evaluation of the Veteran is deemed necessary appropriate arrangements should be made to evaluate the Veteran. The examiner shall review the Veteran's claims folder. The examiner must provide an opinion as to whether it is at least as likely as not (50% probability or greater) that any current bilateral hearing loss disability is etiologically related to in-service noise exposure?

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87. 89 (1992). Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. See Hensley v. Brown, 5 Vet. App. 155,159 (1993). 

The examiner should explain the significance, if any, of any shifts of hearing acuity during service or, if there were no shifts, the significance thereof. The examiner's attention is directed to the medical literature referenced by the Veteran's private physician concerning delayed and progressive ear damage conducted by Sharon Kujawa and M. Charles Lieberman in 2006 (see July 2014 private opinion). 

The examiner must provide a rationale for the opinion expressed. In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against.

2. After undertaking any additional developmental deemed necessary and ensuring that the VA supplemental opinion obtained as a result of this remand complies with the instructions set forth herein, readjucate the Veteran's claim. If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response. The case should then be returned to the Board for further consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






